Detailed Action
The instant application having Application No. 16/795,536 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 1/3/22. Claims 1-20 are pending.

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/22 has been entered.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the memory device conforms to a specific communications specification, making the memory device be capable of performing multiple basic operations according to a plurality of host commands as requested by the host system, and there is no additional command for inter-device communications between the host system and the memory device.” Applicant has cited para. 5 of the specification for support for this element, however this paragraph starts by describing “Related art memory devices with the above management mechanisms still have some disadvantages…” The paragraph appears to be describing problems with other memory devices that the invention hopes to solve, and therefore those elements would be assumed not to be included in applicant’s invention. Claims 11 and 20 recite similar limitations and would be rejected for the same reasons. Dependent claims 2-10 and 12-19 do not remedy the issues and are also rejected for the same reasons.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Radke et al. (U.S. Patent Application Publication No. 2009/0300269), herein referred to as Radke et al. in view of Del Vigna, Jr (U.S. Patent No. 5,621,885), herein referred to as Del Vigna. 
Referring to claim 1, Radke et al. disclose as claimed, a method for performing data storage management to enhance data reliability, the method being applied to a memory device, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, said at least one NV memory element comprising a plurality of blocks (see para. 20, where a memory device comprises an array of SLC and an array of MLC memory), the method comprising: receiving a write command from a host system, wherein the write command indicates that writing a set of data into the NV memory is required (see fig. 1-2, where a host interfaces with a memory controller for memory reads/writes. Also see para 34, where the host directs data to be stored); determining whether a repeated writing condition is satisfied, wherein the repeated writing condition comprises the write command being a repeated write command of a previous write command and corresponding to a same address and a same length as that of the previous write command (see fig. 4 and para. 21, showing specific LBAs being monitored for usage data. Fig. 5 gives an example of a write command for LBA=7 being stored in SLC memory initially, however para. 32 and 36 stipulate where data may be moved from MLC to SLC based on usage data. For example, if an LBA has received a threshold number of writes, it may be moved from MLC to SLC. In fig. 5, a repeated write command for LBA=2 would increment the usage from 1 to 2, and be the same address (2) and same length (1 block). When that LBA reaches a threshold number of writes, it would be then moved to SLC); and in response to the repeated writing condition being satisfied, storing the set of data into at least one first type block of a first type of blocks within the NV memory, for performing data storage enhancement processing, wherein a first bit count of one or more bits stored in a memory cell of any of the first type of blocks is less than a second bit count of multiple bits stored in a memory cell of any of a second type of blocks within the NV memory (see para. 17, where SLC and MLC memory are utilized. SLC memory stores one bit per cell and MLC memory stores multiple bits per cell. See para. 21, where usage data is tracked, and LBAs which are have a greater number of rewrites are stored in SLC memory); wherein the memory device conforms to a specific communications specification, making the memory device be capable of performing multiple basic operations according to a plurality of host commands as requested by the host system (see para. 19 and 23, where the memory device uses a bus to communicate with a host or processor and receives commands. Also see para. 43), and there is no additional command for inter-device communications between the host system and the memory device (see para. 24-26, where the controller decides where to store data, either in SLC or MLC memory), wherein determining whether the repeated writing condition is satisfied allows the memory device to trigger the data storage enhancement processing in response to the repeated writing condition being satisfied, to prevent always storing any user data in a cost-effective manner by default without any special treatment (see 36, where based on the frequency of usage or a repeated writing condition, data may be assigned to either the SLC or the MLC memory and therefore data is prevented from always being stored in a cost-effective manner in the MLC), wherein the multiple basic operations comprises reading and writing operations (see para. 43, where basic command signals include reading and writing).
Radke et al. disclose the claimed invention except where the set of data being a same set of data required to be written as indicated by the previous write command.
However, Del Vigna disclose where the set of data being a same set of data required to be written as indicated by the previous write command (see Del Vigna, col. 3, lines 20-60, where a duplicate write request may be detected based on a syncid, therefore detecting where the set of data is the same set of data required to be written as a previous write command. Radke et al. already detects a repeated write condition of the same address and length, and when applying Del Vigna’s method, would also be able to detect when the data is the same).
	Radke et al. and Del Vigna are analogous art because they are from the same field of endeavor of memory management (see Radke et al., abstract, and Del Vigna, col. 3, lines 20-60, regarding memory management).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radke et al. to comprise where the set of data being a same set of data required to be written as indicated by the previous write command, as taught by Del Vigna, in order to allow for improved fault tolerant programming (see Del Vigna, col. 3, lines 20-30). In addition, there are many other reasons to detect when a write command is the same data, such as deduplication.
As to claim 2, Radke et al. and Del Vigna also disclose the method of claim 1, wherein the step of determining whether the repeated writing condition is satisfied is executed multiple times to generate a first determination result and a second determination result, respectively, wherein the first determination result indicates that the repeated writing condition is satisfied, and the second determination result indicates that the repeated writing condition is not satisfied; the step of storing the set of data into said at least one first type block of the first type of blocks within the NV memory is executed in response to the first determination result; and the method further comprises: in response to the second determination result, storing the set of data into at least one second type block of the second type of blocks within the NV memory (see Radke et al., para. 25, where the threshold value of storing in SLC or MLC may change, such as being a percentage of total writes. Therefore as writes increase, the threshold would increase. Therefore, an LBA may initially meet the threshold for being stored in SLC, but not qualify during a second determination, and be moved to MLC).  
As to claim 3, Radke et al. and Del Vigna also disclose the method of claim 1, further comprising: after the step of storing the set of data into said at least one first type block of the first type of blocks within the NV memory is executed, determining whether a management table corresponding to the data storage enhancement processing is full, for managing a first storage pool within the NV memory for the data storage Page 15 of 21enhancement processing, wherein the first storage pool comprises at least one portion of the first type of blocks within the NV memory, and table contents of the management table correspond to said at least one portion of the first type of blocks (see Radke et al., fig. 3, showing a management table that is full, where the management table manages SLC storage. See para. 26, where when the space is full, an LBA assigned to SLC with the least amount of usage may be moved to MLC).  
As to claim 4, Radke et al. and Del Vigna also disclose the method of claim 3, further comprising: in response to the management table being not full, recording block information of said at least one first type block of the first type of blocks into the management table, to identify said at least one first type block of the first type of blocks as at least one member of the first storage pool (see Radke et al., para. 26, where if there is sufficient space, no further action is required, and the LBA is assigned to the SLC memory).  
As to claim 5, Radke et al. and Del Vigna also disclose the method of claim 3, further comprising: in response to the management table being full, obtaining at least one set of previous data from one or more old members of the first storage pool, storing said at least one set of previous data into one or more second type blocks of the second type of blocks, and removing block information of the one or more old members from the management table, to purge the one or more old members from the first storage pool, wherein the one or more old members represent one or more first type blocks of the first type of blocks (See Radke et al., para. 26, where when the space is full, previous data of an LBA assigned to SLC with the least amount of usage may be moved to MLC. See fig. 3-5, where block information is removed from the SLC management table portion when a block is moved).  
As to claim 6, Radke et al. and Del Vigna also disclose the method of claim 5, further comprising: recording block information of said at least one first type block of the first type of blocks into the management table, to identify said at least one first type block of the first type of blocks as at least one member of the first storage pool (see Radke et al., fig. 4, showing the management table recording block information for an SLC tier).  
As to claim 7, Radke et al. and Del Vigna also disclose the method of claim 3, wherein the table contents of the management table indicate that data stored in said at least one portion of the first type of blocks is protected by the data storage enhancement processing (see Radke et al., fig. 4, showing the table divided into an SLC tier and MLC tier. See para. 17, where data is stored in SLC and MLC memory. SLC memory is more reliable and therefore would be more protected. MLC memory would not offer the same reliability and protection).  
As to claim 8, Radke et al. and Del Vigna also disclose the method of claim 1, wherein the first type of blocks comprise a group of single level cell (SLC) blocks (see Radke et al., para. 17, where a group of blocks utilizes SLC memory).  
As to claim 9, Radke et al. and Del Vigna also disclose the method of claim 8, wherein the second type of blocks comprise any group of multiple groups of higher level cell blocks, and the multiple groups of higher level cell blocks comprise a group of triple level cell (TLC) blocks and a group of quadruple level Page 16 of 21cell (QLC) blocks (see Radke et al., para. 17, where a group of blocks utilizes MLC memory, and MLC may be four level or eight level. Eight level MLC would be TLC).  
As to claim 10, Radke et al. and Del Vigna also disclose the method of claim 1, further comprising: utilizing a first block pool corresponding to the first type of blocks to perform the data storage enhancement processing, wherein data stored in any block of the first block pool is protected by the data storage enhancement processing, and data stored in any block of a second block pool corresponding to the second type of blocks is not protected by the data storage enhancement processing (see Radke et al., para. 17, where data is stored in SLC and MLC memory. SLC memory is more reliable and therefore would be more protected. MLC memory would not offer the same reliability and protection).  
Referring to claim 11, Radke et al. disclose as claimed, a memory device, comprising: a non-volatile (NV) memory, arranged to store information, wherein the NV memory comprises at least one NV memory element, and said at least one NV memory element comprises a plurality of blocks (see para. 20, where a memory device comprises an array of SLC and an array of MLC memory); and a controller, coupled to the NV memory, arranged to control operations of the memory device, wherein the controller comprises: a processing circuit, arranged to control the controller according to a plurality of host commands from a host system, to allow the host system to access the NV memory through the controller (see fig. 1, showing a controller coupled to the NV memory controlling operations of the memory device. See para. 19-23, where the controller receives control signals from the host, and the controller may comprise logic or a state machine, and therefore a processing circuit), wherein: the controller receives a write command from the host system, wherein the write command indicates that writing a set of data into the NV memory is required (see fig. 1-2, where a host interfaces with a memory controller for memory reads/writes. Also see para 34, where the host directs data to be stored); the controller determines whether a repeated writing condition is satisfied, wherein the repeated writing condition comprises the write command being a repeated write command of a previous write command and corresponding to a same address and a same length as that of the previous write command (see fig. 4 and para. 21, showing specific LBAs being monitored for usage data. Fig. 5 gives an example of a write command for LBA=7 being stored in SLC memory initially, however para. 32 and 36 stipulate where data may be moved from MLC to SLC based on usage data. For example, if an LBA has received a threshold number of writes, it may be moved from MLC to SLC. In fig. 5, a repeated write command for LBA=2 would increment the usage from 1 to 2, and be the same address (2) and same length (1 block). When that LBA reaches a threshold number of writes, it would be then moved to SLC); and in response to the repeated writing condition being satisfied, the controller stores the set of data into at least one first type block of a first type of blocks within the NV memory, for performing data storage enhancement processing, wherein a first bit count of one or more bits stored in a memory cell of any of the first type of blocks is less than a second bit count of multiple bits stored in a memory cell of any of a second type of blocks within the NV memory (see para. 17, where SLC and MLC memory are utilized. SLC memory stores one bit per cell and MLC memory stores multiple bits per cell. See para. 21, where usage data is tracked, and LBAs which are have a greater number of rewrites are stored in SLC memory); wherein the memory device conforms to a specific communications specification, making the memory device be capable of performing multiple basic operations according to a plurality of host commands as requested by the host system (see para. 19 and 23, where the memory device uses a bus to communicate with a host or processor and receives commands. Also see para. 43), and there is no additional command for inter-device communications between the host system and the memory device (see para. 24-26, where the controller decides where to store data, either in SLC or MLC memory), wherein determining whether the repeated writing condition is satisfied allows the memory device to trigger the data storage enhancement processing in response to the repeated writing condition being satisfied, to prevent always storing any user data in a cost-effective manner by default without any special treatment (see 36, where based on the frequency of usage or a repeated writing condition, data may be assigned to either the SLC or the MLC memory and therefore data is prevented from always being stored in a cost-effective manner in the MLC), wherein the multiple basic operations comprises reading and writing operations (see para. 43, where basic command signals include reading and writing).
Radke et al. disclose the claimed invention except where the set of data being a same set of data required to be written as indicated by the previous write command.
However, Del Vigna disclose where the set of data being a same set of data required to be written as indicated by the previous write command (see Del Vigna, col. 3, lines 20-60, where a duplicate write request may be detected based on a syncid, therefore detecting where the set of data is the same set of data required to be written as a previous write command. Radke et al. already detects a repeated write condition of the same address and length, and when applying Del Vigna’s method, would also be able to detect when the data is the same).
	Radke et al. and Del Vigna are analogous art because they are from the same field of endeavor of memory management (see Radke et al., abstract, and Del Vigna, col. 3, lines 20-60, regarding memory management).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radke et al. to comprise where the set of data being a same set of data required to be written as indicated by the previous write command, as taught by Del Vigna, in order to allow for improved fault tolerant programming (see Del Vigna, col. 3, lines 20-30). In addition, there are many other reasons to detect when a write command is the same data, such as deduplication.
As to claim 12, Radke et al. and Del Vigna also disclose the memory device of claim 11, wherein the operation of determining whether the Page 17 of 21repeated writing condition is satisfied is executed multiple times to generate a first determination result and a second determination result, respectively, wherein the first determination result indicates that the repeated writing condition is satisfied, and the second determination result indicates that the repeated writing condition is not satisfied; the operation of storing the set of data into said at least one first type block of the first type of blocks within the NV memory is executed in response to the first determination result; and in response to the second determination result, the controller stores the set of data into at least one second type block of the second type of blocks within the NV memory (see Radke et al., para. 25, where the threshold value of storing in SLC or MLC may change, such as being a percentage of total writes. Therefore as writes increase, the threshold would increase. Therefore, an LBA may initially meet the threshold for being stored in SLC, but not qualify during a second determination, and be moved to MLC).  
As to claim 13, Radke et al. and Del Vigna also disclose the memory device of claim 11, wherein after the operation of storing the set of data into said at least one first type block of the first type of blocks within the NV memory is executed, the controller determines whether a management table corresponding to the data storage enhancement processing is full, for managing a first storage pool within the NV memory for the data storage enhancement processing, wherein the first storage pool comprises at least one portion of the first type of blocks within the NV memory, and table contents of the management table correspond to said at least one portion of the first type of blocks (see Radke et al., fig. 3, showing a management table that is full, where the management table manages SLC storage. See para. 26, where when the space is full, an LBA assigned to SLC with the least amount of usage may be moved to MLC).  
As to claim 14, Radke et al. and Del Vigna also disclose the memory device of claim 13, wherein in response to the management table being not full, the controller records block information of said at least one first type block of the first type of blocks into the management table, to identify said at least one first type block of the first type of blocks as at least one member of the first storage pool (see Radke et al., para. 26, where if there is sufficient space, no further action is required, and the LBA is assigned to the SLC memory).  
As to claim 15, Radke et al. and Del Vigna also disclose the memory device of claim 13, wherein in response to the management table being full, the controller obtains at least one set of previous data from one or more old members of the first storage pool, storing said at least one set of previous data into one or more second type blocks of the second type of blocks, and removing block information of the one or more old members from the management table, to purge the one or more old members from the first storage pool, wherein the one or more old members represent one or more first type blocks of the first type of blocks (See Radke et al., para. 26, where when the space is full, previous data of an LBA assigned to SLC with the least amount of usage may be moved to MLC. See fig. 3-5, where block information is removed from the SLC management table portion when a block is moved).  
As to claim 16, Radke et al. and Del Vigna also disclose the memory device of claim 15, wherein the controller records block information of said at least one first type block of the first type of blocks into the management table, to identify said at least one first type block of the first type of blocks as at least one member Page 18 of 21of the first storage pool (see Radke et al., fig. 4, showing the management table recording block information for an SLC tier).  
As to claim 17, Radke et al. and Del Vigna also disclose the memory device of claim 13, wherein the table contents of the management table indicate that data stored in said at least one portion of the first type of blocks is protected by the data storage enhancement processing (see Radke et al., fig. 4, showing the table divided into an SLC tier and MLC tier. See para. 17, where data is stored in SLC and MLC memory. SLC memory is more reliable and therefore would be more protected. MLC memory would not offer the same reliability and protection).  
As to claim 18, Radke et al. and Del Vigna also disclose the memory device of claim 11, wherein the first type of blocks comprise a group of single level cell (SLC) blocks (see Radke et al., para. 17, where a group of blocks utilizes SLC memory).  
As to claim 19, Radke et al. and Del Vigna also disclose an electronic device comprising the memory device of claim 11, and further comprising: the host system, comprising: a host device, coupled to the memory device, wherein the host device comprises: at least one processor, arranged for controlling operations of the host device (see Radke et al., fig. 1 and para. 19, showing a host device with a processor); and a power supply circuit, coupled to the at least one processor, arranged for providing power to the at least one processor and the memory device; wherein the memory device provides the host device with storage space (See Radke et al., although a power supply is not shown, a processor and memory would need power to operate, and therefore would be inherent).  
Referring to claim 20, Radke et al. disclose as claimed, a controller of a memory device, the memory device comprising the controller and a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, said at least one NV memory element comprising a plurality of blocks (see fig. 1, showing a memory device with a controller and a NV memory element with SLC and MLC memory arrays, which would contain blocks), the controller comprising: a processing circuit, arranged to control the controller according to a plurality of host commands from a host system, to allow the host system to access the NV memory through the controller (see fig. 1, showing a controller coupled to the NV memory controlling operations of the memory device. See para. 19-23, where the controller receives control signals from the host, and the controller may comprise logic or a state machine, and therefore a processing circuit), wherein: the controller receives a write command from the host system, wherein the write command indicates that writing a set of data into the NV memory is required (see fig. 1-2, where a host interfaces with a memory controller for memory reads/writes. Also see para 34, where the host directs data to be stored); the controller determines whether a repeated writing condition is satisfied, wherein the repeated writing condition comprises the write command being a repeated write command of a previous write command and corresponding to a same address and a same length as that of the previous write command (see fig. 4 and para. 21, showing specific LBAs being monitored for usage data. Fig. 5 gives an example of a write command for LBA=7 being stored in SLC memory initially, however para. 32 and 36 stipulate where data may be moved from MLC to SLC based on usage data. For example, if an LBA has received a threshold number of writes, it may be moved from MLC to SLC. In fig. 5, a repeated write command for LBA=2 would increment the usage from 1 to 2, and be the same address (2) and same length (1 block). When that LBA reaches a threshold number of writes, it would be then moved to SLC); and in response to the repeated writing condition being satisfied, the controller stores Page 19 of 21the set of data into at least one first type block of a first type of blocks within the NV memory, for performing data storage enhancement processing, wherein a first bit count of one or more bits stored in a memory cell of any of the first type of blocks is less than a second bit count of multiple bits stored in a memory cell of any of a second type of blocks within the NV memory (see para. 17, where SLC and MLC memory are utilized. SLC memory stores one bit per cell and MLC memory stores multiple bits per cell. See para. 21, where usage data is tracked, and LBAs which are have a greater number of rewrites are stored in SLC memory); wherein the memory device conforms to a specific communications specification, making the memory device be capable of performing multiple basic operations according to a plurality of host commands as requested by the host system (see para. 19 and 23, where the memory device uses a bus to communicate with a host or processor and receives commands. Also see para. 43), and there is no additional command for inter-device communications between the host system and the memory device (see para. 24-26, where the controller decides where to store data, either in SLC or MLC memory), wherein determining whether the repeated writing condition is satisfied allows the memory device to trigger the data storage enhancement processing in response to the repeated writing condition being satisfied, to prevent always storing any user data in a cost-effective manner by default without any special treatment (see 36, where based on the frequency of usage or a repeated writing condition, data may be assigned to either the SLC or the MLC memory and therefore data is prevented from always being stored in a cost-effective manner in the MLC), wherein the multiple basic operations comprises reading and writing operations (see para. 43, where basic command signals include reading and writing).
Radke et al. disclose the claimed invention except where the set of data being a same set of data required to be written as indicated by the previous write command.
However, Del Vigna disclose where the set of data being a same set of data required to be written as indicated by the previous write command (see Del Vigna, col. 3, lines 20-60, where a duplicate write request may be detected based on a syncid, therefore detecting where the set of data is the same set of data required to be written as a previous write command. Radke et al. already detects a repeated write condition of the same address and length, and when applying Del Vigna’s method, would also be able to detect when the data is the same).
	Radke et al. and Del Vigna are analogous art because they are from the same field of endeavor of memory management (see Radke et al., abstract, and Del Vigna, col. 3, lines 20-60, regarding memory management).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radke et al. to comprise where the set of data being a same set of data required to be written as indicated by the previous write command, as taught by Del Vigna, in order to allow for improved fault tolerant programming (see Del Vigna, col. 3, lines 20-30). In addition, there are many other reasons to detect when a write command is the same data, such as deduplication.

Response to Arguments
Applicant’s arguments, filed 1/3/22, have been fully considered but they are not persuasive. 
Applicant argues that Radke and Del Vigna fail to disclose the claimed invention. Applicant states “Radke is not dealing the related art problems as discussed in the instant application, and therefore cannot be regarded as operating and acting as defined in the currently amended claim 1.” However, applicant is silent on what aspect of claim 1 Radke does not teach. Amended claim 1 recites “wherein the memory device conforms to a specific communications specification, making the memory device be capable of performing multiple basic operations according to a plurality of host commands as requested by the host system, and there is no additional command for inter-device communications between the host system and the memory device, wherein determining whether the repeated writing condition is satisfied allows the memory device to trigger the data storage enhancement processing in response to the repeated writing condition being satisfied, to prevent always storing any user data in a cost-effective manner by default without any special treatment, wherein the multiple basic operations comprises reading and writing operations.” Radke teaches these elements, as described above in the rejection of claim 1.  In addition, it is unclear where applicant’s specification teaches many of these elements, as the cited paragraph 5 appears to be directed toward other related prior art.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 stand rejected.
b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132